Judgment of conviction of the County Court of Nassau county reversed upon the law and the facts and a new trial ordered. The remarks of the trial judge at folios 149, 155,156,164, 361, 413, 414,1385 and 1386, and the methods of the district attorney in conducting his cross-examination, appearing at folios 1338 to 1414, were prejudicial to defendant’s right to a fair trial. The use made of the Federal grand jury record of 1922 was improper. In the interests of substantial justice a new trial should be had. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.